J-S38008-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    SHANNON MARIE YOHE                         :
                                               :
                       Appellant               :   No. 257 WDA 2021

        Appeal from the Judgment of Sentence Entered August 6, 2020
      In the Court of Common Pleas of Beaver County Criminal Division at
                        No(s): CP-04-CR-0002040-2018


BEFORE:      BENDER, P.J.E., DUBOW, J., and COLINS, J.*

MEMORANDUM BY BENDER, P.J.E.:                       FILED: January 10, 2022

        Appellant, Shannon Marie Yohe, appeals nunc pro tunc from the

judgment of sentence of two years’ probation, a $100 fine, and a requirement

to complete parenting classes, imposed after she was convicted, following a

non-jury trial, of endangering the welfare of a child (“EWOC”), 18 Pa.C.S. §

4304(a)(1). Appellant challenges the sufficiency and weight of the evidence

to sustain her conviction. After careful review, we affirm.

        Appellant’s conviction stemmed from the following evidence. At trial,

the victim testified that in the early morning hours of July 11, 2018, she was

sleeping on the couch in the living room of the home she shared with her

mother, Appellant, and her step-father, Thaddeus Yohe (“Thaddeus”). N.T.

Trial, 11/26/19, at 39, 40. The victim claimed that Appellant came into the

____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-S38008-21



room and tried to take the victim’s cell phone, at which point a struggle over

the phone ensued. Id. at 40. Appellant called out for Thaddeus to come help

her. Id. at 41.

      According to the victim, when Thaddeus came into the room, he held

her arms back as Appellant continued to try to get the victim’s phone. Id. at

42. As Thaddeus was trying to restrain the victim’s arms, she felt “his hand

hit [her] face.” Id. The victim testified Thaddeus hit her “[w]ith a closed

fist….”   Id. She testified that she became dizzy and her head started “to

pound with a … headache.” Id. at 43. She fell to the floor, at which point

Thaddeus kicked her “[t]wo or three” times in her thigh while calling her “a

stupid brat.” Id. at 43, 44. During this, Appellant “was still trying to get [the

victim’s] phone off of [her].”      Id. at 44.   Eventually, Appellant stopped

struggling with the victim for the phone, and the victim ran to the basement

of the home. Id. There, she went into the bathroom and looked in the mirror,

seeing that her face was starting to get “black and blue[,]” and was red and

“puffy.” Id. at 46.

      The next morning, the victim took a picture of her bruised face, which

was entered into evidence as Commonwealth’s Exhibit No. 1. Id. at 48. Asked

at trial to describe the picture, the victim testified that it showed her face was

red “[u]nder [her] eye” and “ha[d] bruising close to where the bottom of her

eye is and [her] temple.”     Id.   The victim testified that the day after the

incident, Appellant and Thaddeus bought makeup, and Appellant applied it to

the victim’s eye to cover the bruising. Id. at 52, 53.

                                      -2-
J-S38008-21



      Ultimately, the victim’s biological father discovered what happened and

notified the police. Id. at 54, 55. On the evening of July 12, 2018, an officer

came to Appellant’s home to speak to the victim. Id. at 55. The officer asked

the victim what happened to her eye, and she told him that her 4-year-old

brother had kicked her. Id. at 56-57. The victim testified that she lied to the

officer because Appellant had “told [her] to” say that. Id. at 57.

      Thaddeus and Appellant, who were co-defendants, also testified at trial.

Both admitted that they physically struggled with the victim over the phone,

but each denied that Thaddeus punched or kicked the victim. See id. at 140,

143, 172.   Rather, they claimed that the only time Thaddeus touched the

victim’s face was after the victim bit his thumb. Specifically, Thaddeus stated

that the victim “got [his] entire thumb in her mouth and bit pretty hard[,]” at

which point he “reached down to [the victim’s] face to try to get her to release

[his] thumb.” Id. at 170, 171. Appellant similarly claimed that the victim bit

Thaddeus “[o]n his finger knuckle or thumb knuckle … pretty hard[,]” and that

Thaddeus’s right hand touched the victim’s cheek as he moved to get her to

release his finger from her bite. Id. at 142.

      At the close of the evidence, the trial court found that the photograph

of the victim depicted “a fresh injury that was … caused by a closed … fist

punch and nothing short of that.” Id. at 191. Accordingly, the court convicted

Appellant of EWOC. Thaddeus was also convicted of EWOC, simple assault,

and recklessly endangering another person. On August 6, 2020, the court

sentenced Appellant as stated supra.

                                     -3-
J-S38008-21



      Appellant did not file a post-sentence motion or a direct appeal.

However, she subsequently filed a petition under the Post Conviction Relief

Act (PCRA), 42 Pa.C.S. §§ 9541-9546, seeking the reinstatement of her post-

sentence motion and appellate rights, which the court granted.         Appellant

thereafter filed a post-sentence motion, which the court denied. Appellant

then filed a timely notice of appeal, and she complied with the court’s order

to file a Pa.R.A.P. 1925(b) concise statement of errors complained of on

appeal. The court thereafter filed a Rule 1925(a) opinion.

      Herein, Appellant states two questions for our review:

      Question 1: Did the [trial c]ourt … err by finding [Appellant] guilty
      of [EWOC] based on the unsupported conclusion that a picture of
      a bruise on the [victim’s] face depicted “a fresh injury that was …
      a closed … fist punch and nothing short of that” delivered by co-
      defendant Thaddeus … and thus with no evidence that [Appellant]
      “knowingly” endangered her daughter’s welfare by “violating a
      duty of care, protection or support” for purposes of sustaining a
      conviction under 18 Pa.C.S. § 4304(a)(1)?

                                      ***

      Question 2: Did the [trial c]ourt … abuse its discretion by denying
      … Appellant’s motion for a new trial, which contended that the
      verdict was against the weight of the evidence, where the
      evidence    embodied      in   the    photograph     admitted    as
      Commonwealth’s Exhibit No. 1 was more consistent with the two
      [d]efendants’ accounts of Thaddeus[’s] … efforts to free his thumb
      from … [the victim’s] mouth than with a closed-fisted punch
      delivered by a 325-pound man to the face of a 12-year-old girl?

Appellant’s Brief at 6, 7.

      Appellant first challenges the sufficiency of the evidence to sustain her

EWOC conviction. That offense is defined as follows:


                                      -4-
J-S38008-21


      (a) Offense defined.--

          (1) A parent, guardian or other person supervising the
          welfare of a child under 18 years of age, or a person that
          employs or supervises such a person, commits an offense if
          he knowingly endangers the welfare of the child by violating
          a duty of care, protection or support.

18 Pa.C.S. § 4304(a)(1).

      In Appellant’s Rule 1925(b) statement, she stated that “the evidence

was insufficient to establish, beyond a reasonable doubt, that [Appellant] was

aware that the minor child ‘was in circumstances that could threaten the

child’s physical or psychological welfare’ for purposes of convicting her under

18 Pa. C.S. § 4304(a).” Pa.R.A.P. 1925(b) Statement, 4/28/21, at 6. Thus,

Appellant preserved a claim that the evidence failed to prove she had the

requisite mens rea or, in other words, that she knowingly endangered her

daughter.

      However, in her brief to this Court, Appellant presents different

arguments.       First,   Appellant   points   out   ostensible   omissions   and

inconsistencies in the victim’s account of the incident, arguing that based

thereon, the court should have believed Appellant’s and Thaddeus’s testimony

that Thaddeus did not strike or kick the victim. See Appellant’s Brief at 16-

20. Second, Appellant contends that the evidence was insufficient to sustain

her EWOC conviction because the court’s verdict was premised on its

conclusion that the photograph of the victim’s face showed “a fresh injury that

was … caused by a closed … fist punch and nothing short of that.” N.T. Trial

at 191.     According to Appellant, there was no expert testimony or other


                                       -5-
J-S38008-21



evidence to support the court’s conclusion that the bruising was “fresh” and,

thus, the court should have found credible the victim’s initial statement to

police that the bruise was caused by her brother kicking her, not Thaddeus’s

striking her.

       Appellant did not raise either of these claims in her Rule 1925(b)

statement and, consequently, the court did not address them in assessing the

sufficiency of the evidence to support her EWOC conviction. Thus, Appellant’s

arguments are waived. See Pa.R.A.P. 1925(b)(4)(vii) (“Issues not included

in the Statement and/or not raised in accordance with the provisions of this

paragraph (b)(4) are waived.”).1 Moreover, even if not waived, Appellant’s

attacks on the credibility of the victim’s testimony go to the weight, not the

sufficiency, of the evidence. See Commonwealth v. Gaskins, 692 A.2d 224,

227 (Pa. Super. 1997) (stating that “credibility determinations are made by

the fact finder and that challenges thereto go to the weight, and not the



____________________________________________



1 We note that the court’s order directing Appellant to file a Rule 1925(b)
statement informed her that “[a]ny issue not properly included in the
statement timely filed and served pursuant to [Rule] 1925(b)(1) shall be
deemed waived.” Order, 2/24/21 (single page); see also Greater Erie
Indus. Development Corp. v. Presque Isle Downs, Inc., 88 A.3d 222,
225 (Pa. Super. 2014) (en banc) (holding that, “[i]n determining whether an
appellant has waived his issues on appeal based on non-compliance with
[Rule] 1925, it is the trial court’s order that triggers an appellant’s
obligation[;] … therefore, we look first to the language of that order”)
(citations omitted).




                                           -6-
J-S38008-21



sufficiency, of the evidence”). For these reasons, we conclude that Appellant’s

first issue is waived and/or not an appropriate sufficiency challenge.2

       Next, Appellant contends that the trial court’s verdict was contrary to

the weight of the evidence.

       A claim alleging the verdict was against the weight of the evidence
       is addressed to the discretion of the trial court. Accordingly, an
       appellate court reviews the exercise of the trial court’s discretion;
       it does not answer for itself whether the verdict was against the
       weight of the evidence. It is well[-]settled that the jury is free to
       believe all, part, or none of the evidence and to determine the
       credibility of the witnesses, and a new trial based on a weight of
       the evidence claim is only warranted where the jury’s verdict is so
       contrary to the evidence that it shocks one’s sense of justice. In
       determining whether this standard has been met, appellate review
       is limited to whether the trial judge’s discretion was properly
       exercised, and relief will only be granted where the facts and
       inferences of record disclose a palpable abuse of discretion.

Commonwealth v. Houser, 18 A.3d 1128, 1135-36 (Pa. 2011) (citations

and internal quotation marks omitted).

____________________________________________


2 Notwithstanding, we would agree with the trial court that, “[b]ased on [the
victim’s] credible testimony, [Appellant] requested Thaddeus[’s] help in
physically removing [the victim’s] cell phone from her person in a situation
that jeopardized her safety.” Trial Court Opinion, 5/14/21, at 4. The victim
testified that Appellant initiated the struggle over the victim’s cell phone, and
then called for Thaddeus to help. See N.T. Trial at 42. As Thaddeus restrained
the victim’s arms, Appellant continued to try to take the victim’s phone from
her hands. Id. Appellant was present when Thaddeus punched the victim in
the face with a closed fist, and then kicked her “two or three times” after she
fell to the floor. Id. at 43. The victim testified that as Thaddeus was punching
and kicking her, Appellant “was still trying to get [the victim’s] phone off of
[her].” Id. at 44. She claimed that Appellant “didn’t really try” to stop
Thaddeus from hitting and kicking her. Id. at 46. Based on this testimony,
we would conclude that the Commonwealth presented sufficient evidence to
prove that Appellant committed EWOC by knowingly placing the victim in a
dangerous situation, in violation of Appellant’s parental duty to the victim.

                                           -7-
J-S38008-21



      Here, Appellant contends that the trial court’s verdict is contrary to the

weight of the     evidence   because   the   victim’s testimony    was wholly

unbelievable. Specifically, Appellant points out that the victim inconsistently

testified on direct-examination that Thaddeus struck her just once, but then

claimed on cross-examination that he hit her multiple times. See N.T. Trial

at 42, 43, 95-96. Appellant also stresses that Thaddeus is 6’1” tall and weighs

325 pounds, id. at 163, and, thus, “[e]ven one closed fisted punch delivered

by a man of Thaddeus[’s] … size and weight to the face of a 12-year-old girl

would have resulted in far more trauma than what is depicted” in the picture

of the victim’s face. Appellant’s Brief at 24. Additionally, Appellant argues

that it is completely unbelievable that Thaddeus kicked the victim’s leg

multiple times while wearing steel-toed work boots, yet she had no bruises.

Accordingly, Appellant insists that “[t]he weight of the evidence in this case …

tilts so strongly against the account provided by [the victim] as to render the

evidence against … Appellant so unreliable and/or contradictory that the

verdict … rest[s] on pure conjecture.” Id.

      Initially, we note that in Appellant’s post-sentence motion and her Rule

1925(b) statement, she preserved only her claim that “the injury depicted in

the photograph admitted as Commonwealth’s [Exhibit] No. 1 is more

consistent with [her and Thaddeus’s] accounts of Thaddeus’s effort to free his

thumb from the [victim’s] mouth than with a closed-fisted punch delivered by

a 325-pound man to the face of a 13-year-old girl.”         Pa.R.A.P. 1925(b)

Statement, 4/28/21, at 6; see also Supplemental Post-Sentence Motion,

                                     -8-
J-S38008-21



12/30/20, at 4 (same). This assertion does not convince us that the court

abused its discretion in denying her challenge to the weight of the evidence.

      Notably, the photograph of the victim’s bruised eye is not included in

the certified record before this Court. “It is an appellant’s duty to ensure that

the certified record is complete for purposes of review.” Commonwealth v.

Reed, 971 A.2d 1216, 1219 (Pa. 2009). In any event, Appellant does not

dispute that the picture of the victim’s face shows she had some bruising of

her eye. To the extent Appellant avers that the amount of bruising is not

consistent with the victim’s version of the events, it was within the trial court’s

province to assess the photograph against the victim’s testimony and decide

the credibility of her claims.   Ultimately, the court believed that Appellant

called Thaddeus to join in her physical struggle with the victim, and that

Appellant was present when Thaddeus struck the victim in the face.             The

court’s credibility determination was supported by the victim’s testimony that

Appellant tried to cover up the bruising with makeup, and told the victim to

lie and say her brother kicked her when explaining the bruising to the police.

Accordingly, we discern no abuse of discretion in the trial court’s rejection of

Appellant’s challenge to the weight of the evidence.

      Judgment of sentence affirmed.



Judgment Entered.




                                       -9-
J-S38008-21


Joseph D. Seletyn, Esq.
Prothonotary



Date: 1/10/2022




                          - 10 -